[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as In
re Application of Tynes, Slip Opinion No. 2016-Ohio-3307.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                          SLIP OPINION NO. 2016-OHIO-3307
                            IN RE APPLICATION OF TYNES.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
may be cited as In re Application of Tynes, Slip Opinion No. 2016-Ohio-3307.]
Attorneys—Character and fitness—Applicant was convicted of felony offenses for
        attempting to persuade a minor to engage in sex and for possession of child
        pornography—Application denied—Applicant may reapply to take the July
        2018 or a later bar exam.
     (No. 2015-0543—Submitted October 13, 2015—Decided June 9, 2016.)
   ON REPORT by the Board of Commissioners on Character and Fitness of the
                                Supreme Court, No. 576.
                              _______________________
        Per Curiam.
        {¶ 1} Applicant, John David Tynes, is a candidate for admission to the
practice of law in Ohio. After investigating Tynes’s character, fitness, and moral
qualifications to practice law, the admissions committee of the Cincinnati Bar
Association recommended that his application be disapproved. Tynes appealed that
                             SUPREME COURT OF OHIO




recommendation to the Board of Commissioners on Character and Fitness pursuant
to Gov.Bar R. I(12)(A).
       {¶ 2} A panel of the board conducted a hearing and issued a report finding
that Tynes was convicted in 1998 by a court-martial for multiple felony offenses
arising from his attempts to persuade girls under the age of 15 to engage in sex acts
and that that conduct rendered him unfit for admission to the practice of law in
Ohio. The panel therefore unanimously recommended that his application be
disapproved and that he be prohibited from applying for admission to the bar in the
future. The board adopted the panel’s report in its entirety.
       {¶ 3} Tynes objects to the board’s recommendation that his application be
disapproved and that he be forever barred from reapplying for admission to the bar,
arguing that the board focused too heavily on his past felony convictions and the
effect that his admission would have on the public’s perception of the legal
profession. He contends that despite his past mistakes, he has presented clear and
convincing evidence of his rehabilitation and that his application should be
approved or that in the alternative, he should be permitted to reapply.
       {¶ 4} For the reasons that follow, we disapprove Tynes’s application but
will permit him to apply to take the July 2018 or a later bar examination.
                                 Findings of Fact
       {¶ 5} In 1998, when he was approximately 50 years old and serving in the
military, Tynes began frequenting sexually oriented chat rooms on the Internet. In
those chat rooms, he introduced himself to at least four females whom he believed
to be under the age of 15. He later communicated with them privately through e-
mail and instant messaging. He sent them sexually explicit photographs of himself.
He also requested and received similar pictures from the girls.
       {¶ 6} On three separate occasions, Tynes sought to arrange in-person
meetings with the young girls he had befriended online. He sent numerous e-mail
messages to a 13-year-old girl in Louisville, Kentucky, telling her that he wanted




                                         2
                                January Term, 2016




to meet her and that he “desperately wanted to make love” to her. He also called
her on the telephone, but the girl discouraged Tynes from going to Louisville by
telling him that her parents had grounded her.
       {¶ 7} A second incident occurred while Tynes was returning home to
Virginia from temporary military duty in Texas. He travelled 300 miles out of his
way to meet another female whom he believed to be a minor. After renting a motel
room, he e-mailed the girl and tried to convince her to sneak out of her home so
that they could engage in sex. After considerable discussion, the girl declined to
meet him.
       {¶ 8} Three months later, Tynes was scheduled to fly from Virginia to Las
Vegas on official military business. He arranged a layover in Chicago, where he
rented a hotel room with the intent to engage in sexual activities with a female
whom he believed to be a minor and to make a video recording of the encounter.
He telephoned the girl and arranged to meet her outside his hotel, but when he
appeared for that meeting, he was arrested by agents from the Federal Bureau of
Investigation. He fully cooperated with the FBI and informed agents that he had
pornographic images of children under the age of 18 in his home. The FBI found
those images on his computer hard drive and on many computer discs, following a
search of his home.
       {¶ 9} Tynes was charged under the Uniform Code of Military Justice with
four counts of conduct unbecoming an officer, four counts of attempting to
persuade a minor to engage in sex, two counts of traveling interstate with the intent
to have sex with a minor, one count of knowingly possessing child pornography,
and one count of knowingly receiving child pornography. He was convicted of the
charges in a court-martial proceeding and sentenced to 30 months of confinement
in the United States Disciplinary Barracks. He served 19 months of that sentence.
       {¶ 10} Tynes described these events as the most devastating thing that had
ever happened to him. At the time he engaged in his criminal conduct, he was




                                         3
                             SUPREME COURT OF OHIO




married with four children living at home—including three daughters. He stated
that there was significant family strife because his children had behavioral problems
and he often had to play the role of the “heavy.” He became isolated from his wife
and apparently viewed the Internet and his illicit conduct as an escape from his
everyday life. The board found that Tynes took full responsibility for his actions,
but it noted that he attempted to minimize the scope of his conduct at the beginning
of the hearing and that many of the details were only brought out during questioning
by the panel members.
       {¶ 11} Tynes testified that he struggled following his release from
incarceration. Though his wife stood by him and they remain married, they moved
several times, due in part to unwanted attention related to his criminal offenses. He
was required to register as a sex offender in the various states in which he resided
after his release from incarceration, but in November 2011, he received
confirmation that his Ohio sex-offender-registration requirements had expired.
       {¶ 12} Tynes applied to more than 20 law schools, but Northern Kentucky
University’s Salmon P. Chase College of Law was the only one to accept him. He
fully disclosed his convictions and incarceration on his law-school applications and
has not been charged with any other offenses since his release. When questioned
by the panel members, he admitted that he entered a sexually oriented online chat
room for adults more than ten years ago, but he emphasized that this isolated
incident did not involve minors.
       {¶ 13} The Cincinnati Bar Association admissions committee referred
Tynes to the Ohio Lawyers Assistance Program (“OLAP”) for a psychological
evaluation based on concerns that he had not received any type of counseling or
therapy following his release from confinement. Dr. Jeffrey L. Smalldon, a forensic
psychologist, conducted the psychological evaluation in the spring of 2013 and
concluded that there were no mental-health reasons that would prevent Tynes from
engaging in the responsible practice of law. Although Smalldon characterized




                                         4
                                January Term, 2016




Tynes as “someone who marches to his own drummer,” he also stated that he is not
a habitual rule violator and concluded that his admission to the practice of law
would not jeopardize the public in any way.
       {¶ 14} Tynes entered into a five-year OLAP mental-health recovery
contract in September 2013 and, pursuant to that contract, commenced regular
psychotherapy sessions with a licensed independent social worker that November.
His therapist testified that he has no meaningful concerns about Tynes’s ability to
function as an attorney and that he does not believe that there is a significant risk
of recidivism, because Tynes is much healthier from an emotional standpoint than
he was when he committed his offenses in 1998.
             Board Recommendation, Objections, and Disposition
       {¶ 15} An applicant to the Ohio bar must prove by clear and convincing
evidence that the applicant “possesses the requisite character, fitness, and moral
qualifications for admission to the practice of law.” Gov.Bar R. I(11)(D)(1). The
applicant’s record must justify “the trust of clients, adversaries, courts, and others
with respect to the professional duties owed to them.” Gov.Bar R. I(11)(D)(3). “A
record manifesting a significant deficiency in the honesty, trustworthiness,
diligence, or reliability of an applicant may constitute a basis for disapproval of the
applicant.” Id. Gov.Bar R. I(11)(D)(3) also provides a nonexhaustive list of factors
to be considered in assessing an applicant’s character and fitness for admission to
the bar. The most relevant of those factors here is Tynes’s convictions for multiple
felony offenses, which necessitates the consideration of several additional factors,
including how the applicant’s approval would affect the public’s perception of, or
confidence in, the legal profession. See Gov.Bar R. I(11)(D)(5)(a)(i)-(iv).
       {¶ 16} In evaluating an applicant’s character, the board is also directed to
consider ten essential eligibility requirements for the practice of law, including the
ability to exercise good judgment in conducting one’s professional business; the
ability to avoid acts that exhibit disregard for the health, safety, and welfare of




                                          5
                              SUPREME COURT OF OHIO




others; and the ability to conduct oneself professionally and in a manner that
engenders respect for the law and the profession. See Supreme Court of Ohio,
Definitions of Essential Eligibility Requirements for the Practice of Law,
Requirement       Nos.   3,   6,   and   10,    http://www.supremecourt.ohio.gov/
AttySvcs/admissions/pdf/ESSENTIAL_ELIGIBILITY_REQUIREMENTS.pdf
(accessed Mar. 2, 2016).
          {¶ 17} Here, the board found that Tynes’s commission of multiple felony
offenses established a disregard for the law and a complete disregard for the health,
safety, and welfare of the vulnerable young girls from whom he solicited sexual
favors. Noting that attorneys hold a position of trust and come in contact with
vulnerable people on a daily basis, the board determined that allowing a convicted
sex offender to hold this position of trust would clearly undermine the public’s
perception of and confidence in the legal profession.         Therefore, the board
recommended that we deny Tynes’s application and not permit him to reapply as a
candidate for the Ohio bar exam.
          {¶ 18} Tynes objects to the board’s recommendation that we deny his
pending registration application and prohibit him from reapplying as a candidate
for admission to the Ohio bar. He argues that his felony convictions occurred more
than 17 years ago, that he has been punished for his offenses, and that his conduct
since his release shows that he is rehabilitated. Moreover, he argues that we
typically impose indefinite suspensions rather than permanent disbarment on
attorneys who have engaged in similar misconduct. Therefore, he urges us to
approve his current application or, in the alternative, permit him to reapply in the
future.
          {¶ 19} We acknowledge that Tynes has been a productive and law-abiding
citizen since his release from confinement, and we commend his desire to help
others navigate the criminal justice system. Nonetheless, we have significant
concerns regarding his honesty and integrity during the admissions process given




                                         6
                                January Term, 2016




his efforts to minimize his own culpability for his criminal conduct—first claiming
that he never had any intention of driving to Louisville to meet the first young girl
he befriended online and then suggesting that the second girl was a civilian
vigilante. We also note that although a course of mental-health treatment was
recommended at the time of his conviction in 1998, Tynes did not pursue that
treatment in earnest until November 2013—and then only in response to the
recommendations of the admissions committee and Dr. Smalldon.
       {¶ 20} In light of these facts, we find that Tynes has failed to carry his
burden of proving that he currently possesses the requisite character, fitness, and
moral qualifications to practice law in Ohio. We therefore overrule his first
objection to the board’s report and adopt the board’s findings and recommendation
that his pending application be disapproved. Our concerns, however, are not so
grave as to warrant a permanent bar to a future application.
       {¶ 21} We have previously disapproved the application of an applicant with
a felony conviction for pandering obscenity involving a minor, but noting the
potential for rehabilitation, we ruled that he could reapply upon the termination of
his legal obligation to register as a sex offender. In re Application of Daubenmire,
137 Ohio St. 3d 435, 2013-Ohio-4977, 999 N.E.2d 669, ¶ 1, 3. And we have
acknowledged that the indefinite suspension of an attorney who has committed sex
crimes not only protects the public, deters other lawyers from similar wrongdoing,
and preserves the public’s trust in the legal profession but also “leaves open the
possibility that the errant attorney may one day be rehabilitated, redeemed, and able
to resume the competent, ethical, and professional practice of law.” Disciplinary
Counsel v. Grossman, 143 Ohio St. 3d 302, 2015-Ohio-2340, 37 N.E.3d 155, ¶ 12
(indefinitely suspending an attorney who pleaded guilty to one count of receiving
visual depictions of child pornography after he was caught in a law-enforcement
operation in which he had discussed various sex acts involving a fictitious 11-year-
old girl and had gone to a prearranged location expecting to meet the girl); accord




                                         7
                             SUPREME COURT OF OHIO




Disciplinary Counsel v. Goldblatt, 118 Ohio St. 3d 310, 2008-Ohio-2458, 888
N.E.2d 1091, ¶ 2 (indefinitely suspending an attorney following his two felony
convictions for attempting to engage in sexual conduct with an underage victim).
       {¶ 22} We have likewise recognized the potential for rehabilitation in at
least one case involving an attorney who actually engaged in sexual conduct with a
minor. See Disciplinary Counsel v. Pansiera, 77 Ohio St. 3d 436, 437-438, 674
N.E.2d 1373 (1997) (indefinitely suspending an attorney who pleaded guilty to
seven counts of corrupting a minor for engaging in sexual conduct with a child
between the ages of 13 and 16).
       {¶ 23} Based on the evidence of Tynes’s good conduct since his release
from military confinement in May of 2001, his ongoing mental-health treatment,
and his continuing participation in OLAP, we believe that he may soon be able to
carry his burden of proving that he possesses the requisite character, fitness, and
moral qualifications to practice law in Ohio. Therefore, we sustain his second
objection to the board’s report and will permit him to reapply for the Ohio bar exam.
       {¶ 24} Accordingly, we disapprove Tynes’s application at this time. Tynes
may reapply for admission to the practice of law in Ohio by filing an application to
take the July 2018 or a later bar examination and establishing that he possesses the
requisite character, fitness, and moral qualifications for admission to the practice
of law in Ohio.
                                                             Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, LANZINGER, KENNEDY, FRENCH, and
O’NEILL, JJ., concur.
       O’DONNELL, J., dissents and would not permit the applicant to reapply for
admission to the practice of law in Ohio.
                               _________________
       Montgomery, Rennie, and Jonson, L.P.A., and George D. Jonson, for
applicant.




                                         8
                      January Term, 2016




Paul W. McCartney, for the Cincinnati Bar Association.
                      _________________




                               9